UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 26, 2011 CH ENERGY GROUP, INC. (Exact name of registrant as specified in charter) New York 0-30512 14-1804460 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 284 South Avenue Poughkeepsie, New York 12601-4839 (Address of principal executive offices) (Zip Code) (845) 452-2000 (Registrant's telephone number, including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On May 24, 2011, CH Energy Group, Inc. subsidiary Central Hudson Enterprises Corporation has entered into a sale agreement with Duke Energy Renewables, a commercial business unit of Duke Energy Corporation, for the Shirley Wind Farm facility in Glenmore, Wisconsin.A press release issued by CH Energy Group, Inc. is attached hereto as Exhibit 99 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following are filed as exhibits to this Form 8-K pursuant to Item 6.01 of Regulation S-K: 99 Press Release of CH Energy Group, Inc., dated May 26, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CH ENERGY GROUP, INC. By: /s/ Kimberly J. Wright Kimberly J. Wright Vice President – Accounting and Controller Date:May 26, 2011 EXHIBIT INDEX Exhibit No. Exhibit Description 99 Press Release of CH Energy Group, Inc., dated May 26, 2011.
